Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 1 of 9 Page ID #:119




  1 JOSEPH S. DZIDA - Bar No. 89459
    jdzida@crdattorneys.com
  2 CALLANAN, ROGERS & DZIDA, LLP
  3 800 South Figueroa Street, Suite 1100
    Los Angeles, California 90017-2521
  4 Telephone: (213) 599-7595
  5 Facsimile: (213) 599-7596
  6 Attorneys for Plaintiffs CHERINE
    MEDAWAR and JILL MEDAWAR,
  7
  8
  9
 10                            UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
 13
    CHERINE MEDAWAR                and   JILL   Case No. 2:20−cv−05155 DMG (Ex)
 14 MEDAWAR,
                                                FIRST AMENDED COMPLAINT
 15
                 Plaintiffs,
 16
           v.
 17                                             District Judge Dolly M. Gee
 18 OTIS ELEVATOR COMPANY; DOES 1-
    10;                                         Magistrate Judge Charles F. Eick
 19
                                                Complaint Filed: January 29, 2020
              Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 2 of 9 Page ID #:120




  1           Plaintiffs alleges each of the following claims in the alternative, not necessarily in
  2 order of importance:
  3
  4                                 FIRST CLAIM FOR RELIEF
  5                           (Breach of Contract—as to all Defendants)
  6
  7           1.     Plaintiffs are the owners of the property located at 25024 Narbonne, Lomita,
  8 California 90717 (the "Property"). On or about October 24, 2018, Plaintiffs entered into a
  9 partly written and partly oral contract (the "Contract") with Defendant OTIS ELEVATOR
 10 COMPANY ("Otis") under which Otis agreed to furnish and install an elevator and all
 11 necessary related equipment at the Property obtaining all necessary inspections and permits,
 12 and completing the work within a reasonable time. Exhibit 1 and Exhibit 2 attached and
 13 incorporated by reference are true and correct copies of writings reflecting many of the terms
 14 of the Contract. The Contract was to be performed in Los Angeles County, California.
 15
 16           2.     Plaintiffs have performed all conditions on their part under the Contract, or
 17 have been excused from such performance by the prior material breach of Otis.
 18
 19           3.     Within the two years preceding the filing of this lawsuit, Otis breached the
 20 Contract (and the covenant of good faith and fair dealing implied in it) by among other
 21 things:
 22
 23                  (a)    Failing to complete the work within a reasonable time.
 24                  (b)    Failing to obtain and timely schedule all necessary inspections and
 25 permits.
 26                  (c)    Demanding that Plaintiffs pay for a "reinspection" when Otis had never
 27 even performed an inspection in the first place.
 28

                                                    -2-
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 3 of 9 Page ID #:121




  1                 (d)    Failing, despite request, to turn over the keys to the elevator system and
  2 equipment so that Plaintiffs could have access to it and determine the extent of the work
  3 completed and the work needing to be completed.
  4
  5         4.      This misconduct was the legal cause of general and special damages to
  6 Plaintiff in amounts according to proof not less than $1 million; including but not limited to
  7 the loss to Plaintiffs of a lucrative tenant for the Property, carrying costs during the period
  8 of delay by Otis, and other increased expenses which Otis knew would result from its
  9 misconduct.
 10
 11         5.      Plaintiffs do not know the true names of DOES 1-10 but are informed and
 12 believe and based on information and belief allege that these DOES are somehow
 13 responsible for the misconduct and damages alleged.
 14
 15                               SECOND CLAIM FOR RELIEF
 16     (Intentional Breach of Contract With Intent To Cause Substantial Consequential
 17                                Damages—as to all Defendants)
 18
 19         6.      Paragraphs 1--5 are incorporated by reference in this claim as though set forth
 20 at length.
 21
 22         7.      In the alternative, Plaintiffs are informed and believe and thereon allege that
 23 Otis intentionally breached the contract. This misconduct was the legal cause of general and
 24 special damages to Plaintiff in amounts according to proof not less than $1 million; including
 25 but not limited to the loss to Plaintiffs of a lucrative tenant for the Property, carrying costs
 26 during the period of delay by Otis, and other increased expenses which Otis knew would
 27 result from its misconduct. Plaintiffs are informed and believe and thereon allege that Otis
 28

                                                   -3-
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 4 of 9 Page ID #:122




  1 engaged in this misconduct intending or knowing that such a breach would cause severe,
  2 unmitigable harm in the form of such substantial consequential damages to Plaintiffs.
  3
  4         8.     Otis, nevertheless, proceeded to engage in such misconduct. Plaintiff is
  5 informed and believes and thereon alleges that Otis did so, intending to coerce and extort
  6 Plaintiffs into paying extra to Otis and into paying unwarranted overtime to Otis in order to
  7 get Otis to perform as it had originally promised. (E.g. Robinson Helicopter Co., Inc. v.
  8 Dana Corp. (2004) 34 Cal.4th 979, 990.) Otis, in fact, demanded such payments before it
  9 would perform, and delayed in performing while it demanded such additional unwarranted
 10 payments.
 11
 12                               THIRD CLAIM FOR RELIEF
 13 (Fraud [Fraudulent Promise Made Without Intent to Perform]—as to all Defendants)
 14
 15         9.     Paragraphs 1--5 are incorporated by reference in this claim as though set forth
 16 at length.
 17
 18         10.    In the alternative, Plaintiffs are informed and believe and thereon allege that
 19 Otis made these promises without any intent to perform, and that, instead, Otis made these
 20 false promises, intending later to coerce and extort Plaintiffs into paying extra to Otis and
 21 into paying unwarranted overtime to Otis in order to get Otis to perform as it had originally
 22 promised. (E.g. Robinson Helicopter Co., Inc. v. Dana Corp. (2004) 34 Cal.4th 979, 990.)
 23 Otis, in fact, demanded such payments before it would perform, and delayed in performing
 24 while it demanded such additional unwarranted payments.
 25
 26         11.    In justifiable reliance on these promises, Plaintiffs entered into the Contract
 27 with Otis.
 28

                                                 -4-
                                     FIRST AMENDED COMPLAINT
Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 5 of 9 Page ID #:123




  1         12.    Plaintiffs are informed and believe and thereon allege that Otis so conducted
  2 itself with the intent to deceive and defraud Plaintiffs. Plaintiffs are informed and believe
  3 and thereon allege that Otis made these false promises intending or knowing that its failure
  4 to perform them would cause severe, unmitigable harm in the form of substantial
  5 consequential damages to Plaintiffs; including but not limited to the loss to Plaintiffs of a
  6 lucrative tenant for the Property, carrying costs during the period of delay by Otis, and other
  7 increased expenses.
  8
  9         13.    This misconduct was the legal cause of general and special damages to
 10 Plaintiff in amounts according to proof not less than $1 million; including but not limited to
 11 the loss to Plaintiffs of a lucrative tenant for the Property, carrying costs during the period
 12 of delay by Otis, and other increased expenses which Otis knew would result from its
 13 misconduct.
 14
 15         14.    Plaintiffs are informed and believe and thereon allege that Otis engaged in this
 16 misconduct maliciously, with the intent to harm Plaintiffs, and in conscious disregard of
 17 Plaintiffs' rights. Plaintiffs are informed and believe and thereon allege that managing agents
 18 of Otis (including Kim Boyle, Carrie Bruhl, and Victor Camarena) directly participated in
 19 or ratified this misconduct. Accordingly, Plaintiffs seek an award of punitive damages in
 20 amounts according to proof.
 21
 22                               FOURTH CLAIM FOR RELIEF
 23                               (Negligence; as to all Defendants)
 24
 25         15.    In the alternative, Otis voluntarily undertook to provide elevator installation,
 26 inspection and permitting services to Plaintiffs within the time parameters requested and
 27 needed by Plaintiffs.
 28

                                                  -5-
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 6 of 9 Page ID #:124




  1         16.    Otis negligently failed to timely perform these services.
  2
  3         17.    This misconduct was the legal cause of general and special damages to
  4 Plaintiff in amounts according to proof not less than $1 million; including but not limited to
  5 the loss to Plaintiffs of a lucrative tenant for the Property, carrying costs during the period
  6 of delay by Otis, and other increased expenses which Otis knew would result from its
  7 misconduct.
  8
  9         18.    Plaintiffs do not know the true names of DOES 1-10 but are informed and
 10 believe and based on information and belief allege that these DOES are somehow
 11 responsible for the misconduct and damages alleged, and also that these DOES acted as the
 12 agents of Otis with respect to such misconduct and damages.
 13
 14         WHEREFORE Plaintiffs pray judgment against Defendants and each of them as
 15 follows:
 16
 17                (i)     For damages in amounts according to proof not less than $1 million.
 18                (ii)    For punitive damages in amounts according to proof.
 19                (iii)   For interest on such damages at the legal rate from October 24, 2018,
 20 or such other date as the court may determine.
 21                (iv)    For attorney's fees, litigation expenses and costs of suit to the extent
 22 permitted by law, if any.
 23                (v)     For such other and further relief as this court may deem just and proper.
 24
 25
 26
 27
 28

                                                   -6-
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 7 of 9 Page ID #:125




  1 DATED: June 25, 2020              CALLANAN, ROGERS & DZIDA, LLP
                                      JOSEPH S. DZIDA
  2
  3
  4                                   By:
  5                                         Joseph S. Dzida
                                            Attorneys for Plaintiffs
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            -7-
                                FIRST AMENDED COMPLAINT
Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 8 of 9 Page ID #:126




  1                                   PROOF OF SERVICE
  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3       At the time of service, I was over 18 years of age and not a party to this action.
    I am employed in the County of Los Angeles, State of California. My business
  4 address is 800 South Figueroa Street, Suite 1100, Los Angeles, CA 90017-2521.
  5       On June ___, 2020, I served true copies of the following document(s) described
    as FIRST AMENDED COMPLAINT on the interested parties in this action as
  6 follows:
  7                            SEE ATTACHED SERVICE LIST
  8        [X] BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
    document(s) to be sent from e-mail address nlyons@crdattorneys.com to the persons at the
  9 e-mail addresses listed in the Service List. I did not receive, within a reasonable time after
    the transmission, any electronic message or other indication that the transmission was
 10 unsuccessful
 11        [X] BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
    filed the document(s) with the Clerk of the Court by using the CM/ECF system.
 12 Participants in the case who are registered CM/ECF users will be served by the
    CM/ECF system. Participants in the case who are not registered CM/ECF users will
 13 be served by mail or by other means permitted by the court rules.
 14      I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office of
 15 a member of the bar of this Court at whose direction the service was made.
 16         Executed on June ____, 2020, at Los Angeles, California.
 17
 18                                                /s/ Natasha Lyons
                                                   Natasha Lyons
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  -8-
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-05155-DMG-E Document 17 Filed 06/26/20 Page 9 of 9 Page ID #:127




  1                                   SERVICE LIST
  2
  3
       TUCKER ELLIS LLP                             Attorneys for Defendant OTIS
  4
       Daniel J. Kelly, Esq.                        ELEVATOR COMPANY
  5    daniel.kelly@tuckerellis.com             .
       201 Mission Street
  6
       Suite 2310
  7    San Francisco, CA 94105
       Telephone: 415.617.2400
  8
       Facsimile: 415.617.2409
  9
 10    TUCKER ELLIS LLP
 11
       Anthony D. Brosamle, Esq.
       anthony.brosamle@tuckerellis.com
 12    Valeria Golodnitska, Esq.
 13    valeria.golodnitska@tuckerellis.com
       515 South Flower Street Forty-Second
 14    Floor Los Angeles, CA 90071
 15    Telephone: 213.430.3400
       Facsimile: 213.430.3409
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -9-
                                 FIRST AMENDED COMPLAINT
